                     UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
 SNYDER’S-LANCE, INC. and          )
 PRINCETON VANGUARD, LLC,          )
                    Plaintiffs,    )
       v.                          )     Case No. 3:17-CV-00652-KDB-DSC
                                   )
 FRITO-LAY NORTH AMERICA,          )
 INC.,
                                   )
                    Defendant.     )
               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY
       Plaintiffs file this Notice of Supplemental Authority pursuant to Local Civil Rule 7.1(j) in

further support of their Cross-Motion for Summary Judgment [D.E. 34] and in opposition to

Defendant’s Motion for Summary Judgment [D.E. 28]. Since the parties completed summary

judgment briefing on or about August 28, 2019, the Supreme Court decided U.S. Patent and

Trademark Office v. Booking.com B.V., 140 S. Ct. 2298 (2020), and held that whether a term is

generic must be determined by reference to consumers’ perception, and rejected a per se rule of

genericness. Plaintiffs promptly bring this supplemental authority to the Court’s attention

following the Court’s reopening of the case on April 23, 2021. Below are the reasons for the

supplemental citation, with corresponding references to the pages of the briefs containing the

parties’ relevant arguments:

     Reason for Supplemental Citation                          Reference to Briefing
 The Court affirmed the decision of the Court       Pls.’ Reply Supp. Summ. J. [D.E. 78] at 3, 5,

of Appeals for the Fourth Circuit, which          6, 7, 8, 10, 11, 14 (references to Fourth

affirmed the district court’s holding on          Circuit’s decision); Pls.’ Mem. Supp. Summ. J.

summary judgment that “booking.com” is not        [D.E. 35] at 12, 13, 14, 18 (references to

generic. Id. at 2308–09.                          district court’s decision); Pls.’ Mem. Opp’n

                                                  Summ. J. [D.E. 33] at 8, 9, 12, 13, 15, 22



                                    1
      Case 3:17-cv-00652-KDB-DSC Document 92 Filed 04/28/21 Page 1 of 3
      Reason for Supplemental Citation                            Reference to Briefing
                                                     (references to district court’s decision).

 The Court explained that, “for a compound            Pls.’ Mem. Opp’n. Summ. J. [D.E. 33] at 11-

term, the distinctiveness inquiry trains on the      12; Pls.’ Mem. Supp. Summ. J. [D.E. 35] at

term’s meaning as a whole, not its parts in          13–14; Pls.’ Reply Supp. Summ. J. [D.E. 78]

isolation.” Id. at 2304.                             at 10; Def.’s Mem. Supp. Summ. J. [D.E. 28-1]

                                                     at 6–7, 17, 20–21.

 The Court confirmed that “[e]vidence                  Pls.’ Mem. Supp. Summ. J. [D.E. 35] at 14–

informing that inquiry [on the question of           16 (references to evidence of media usage);

genericness] can include not only consumer           Pls.’ Mem. Opp’n. Summ. J. [D.E. 33] at 14

surveys, but also dictionaries, usage by             (same); Pls.’ Mem. Supp. Summ. J. [D.E. 35]

consumers and competitors, and any other             at 16–18 (references to industry usage); Pls.’

source of evidence bearing on how consumers          Mem. Supp. Summ. J. [D.E. 35] at 18–20

perceive a term’s meaning.” Id. at 2307 n.6.         (references to consumer survey).

 The Court stated that the the “oft-repeated          Def.’s Reply Supp. Summ. J. [D.E. 72] at 20–

principle that ‘no matter how much money and         21, 24.

effort the user of a generic term has poured

into promoting the sale of its merchandise . . .,

it cannot deprive competing manufacturers of

the product of the right to call an article by its

name’ . . . presupposes that a generic term is at

issue.” Id. at 2306 (citation omitted) (first

ellipses in original; second ellipses added).




                                     2
       Case 3:17-cv-00652-KDB-DSC Document 92 Filed 04/28/21 Page 2 of 3
       Respectfully submitted, this 28th day of April, 2021.


DEBEVOISE & PLIMPTON LLP                     WYRICK ROBBINS YATES & PONTON LLP
David H. Bernstein*
James J. Pastore*                            /s/ Alexander M. Pearce
Jared I. Kagan*                              Alexander M. Pearce
919 Third Avenue                             N.C. State Bar No. 37208
New York, New York 10022                     4101 Lake Boone Trail, Suite 300
Telephone: (212) 909-6696                    Raleigh, North Carolina 27607
dhbernstein@debevoise.com                    Telephone: (919) 781-4000
jjpastore@debevoise.com                      apearce@wyrick.com
jikagan@debevoise.com

*admitted pro hac vice
           Counsel for Plaintiffs Snyder’s-Lance, Inc. and Princeton Vanguard, LLC




                                    3
      Case 3:17-cv-00652-KDB-DSC Document 92 Filed 04/28/21 Page 3 of 3
